In three consolidated proceedings, one to validate and two to invalidate a petition nominating respondent Kornfeld as the candidate of the Probate Reform Party in the general election to be held on November 4, 1975 for the public office of Surrogate of Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 27, 1975, which granted the application of respondent Kornfeld, adjudged his nominating petitions valid and denied appellants’ applications. Judgment affirmed, without costs. We have examined the buff cards of Leo Kornfeld, Hilda B. Morris and Cherry Berson and have taken judicial notice of the fact that these persons are enrolled Democrats. In view of the fact that they did not vote in a primary election this year which involved a contest for Surrogate, subdivision 10 of section 138 of the Election Law does not require that their signatures as subscribing witnesses on the nominating petitions of Leo Kornfeld be invalidated. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.